DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the drawing in the previous office action is withdrawn in light of applicant amendments to the claims.
The previous rejection to 35 USC 101 have been withdrawn in light of applicant amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7, 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a loop....to receive at least a strand of suture filament therein....the pre-tied knot and the at least a strand of suture filament to be fastened together creating a surgical knot...”. The earlier part of the sentence has not been positively claimed the at least a strand of suture filament, however, the latter claiming the at least a strand of suture filament with other structures of the claim. It is unclear whether or not the applicant is trying to claim the at least a strand of suture filament in the claim. The examiner’s position is that the at least a strand of suture filament has not been claimed. 
Claim 2 recites, “at least a strand of suture filament…” which has already recited in claim 1.  It is unclear if this is the same strand of suture filament.  The examiner’s position is that it is the same strand of the suture filament.
Claim 5 is not rejected for depending on reject claim 4 since claim 5 is now positively recited “at least a strand of suture filament….intertwining with the loop”.
Claims 9-10 recite, “wherein at least a strand of suture filament is configured…”.   It is unclear if this is a new strand of suture filament or the same as at least a strand of the suture filament as in claim 2 which already recited the “at least a strand of suture filament”.  The examiner’s position is that it is the same strand of the suture filament.
Claims 3-4, 7-8 rejected for depending on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,681,331 to de la Torre et al. (de la Torre).
Dela Torre teaches:
Claim 1: A surgical knot assembly for tying a surgical knot, comprising: an outer tube (94, Fig. 5); an inner tube (98, Fig. 5) slidably interconnected within the outer tube (Col. 6, Il. 51-63) and having a distal end protruding from the outer tube as a neck (Fig. 5); and a strand of suture material (100, Fig. 5) having a first portion of a length configured releasably engaged to the neck being a pre-tied knot (Fig. 1, the suture material being wrapped about the inner tube with bends which the examiner equate as pretied knot), and having a second portion of a length extending from a cavity (Fig. 5, distal end of inner tube having a cavity for the suture and needle to insert therein) at the distal end of the inner tube, thereby forming a loop (Fig. 5) between the distal end of the inner tube and the neck to receive at least a strand of suture filament therein (the suture filament has not positively claimed, the loop in de la Torre is capable of receiving a suture filament), wherein size of the loop is variable by maneuvering the suture material (functional limitation, inserting the suture end that attached to the needle further into the cavity would change the size of the loop) and closing the loop as the neck retracts back into the outer tube, allowing  the loop, the pre-tied knot and the at least a strand of suture filament to be fastened together creating a surgical knot held at the cavity (functional limitation) (Col. 2, Il. 42-65, notice that the surgical knot has not positively recited).
Claim 2: The cavity of the inner tube (Fig. 5 below) has a smaller diameter than a sum of a diameter of the loop, the pre-tied knot and at least a strand of suture filament fastened together (the strand of suture filament still has not positively recited).
Claim 3: The pre-tied knot (Fig. 1, the suture material being wrapped about the inner tube with bends which the examiner equate as pretied knot) is whirled around the inner tube for at least one time and that the suture material and at least a strand of the suture filament having a same measurement and dimension (the suture filament has not been positively claimed yet, see 112 rejection above, therefore, it is capable to use a suture filament with the same measurement and dimension as the suture material of de la Torre together for suturing of tissue).

    PNG
    media_image1.png
    448
    581
    media_image1.png
    Greyscale

Claims 4-5 and 7-10 are free of prior art.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose at least a strand of suture filament configured to first penetrate through tissue before intertwining with the loop in claim 5.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. The applicant argued that the loops from de la Torre slide off the rod but not closed which to form a knot as claimed by retracting the neck back into the outer tube.  However, this is not persuasive and that the claim does not recite this limitation.  The claim only recites that “the neck retracts back into the outer tube, allowing the loop, the pre-tied knot and the at least a strand of suture filament to be fastened together creating a surgical knot held at the cavity”.  This is functional limitation.  This means that the knot has not positively recited as stated in the rejection paragraph above and that the loops in de la Torre are being slide off (Col. 2, ll. 42-65) and be allow to form a knot as claimed.  
The applicant stated that the method of present invention can precisely control the surgical knot at an expected place by that the loop become smaller gradually by maneuvering one end of the suture 20 and retracting the neck at the same time—there will not be any excess suture material.  The applicant argued that in contrast to the method stated of the current invention, de la Torre discloses the loop after moving off from the rod maintain a diameter which is similar to the outside diameter of the rod, which is not gradually smaller as in the current invention, and that the loop can be closed down to form a knot but would cause excess suture material used and not accurate at the surgical site.  This is not persuasive.  Such method is not claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771